Citation Nr: 9900862	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a chest disability 
to include costochondritis.

3.  Entitlement to service connection for left hip 
disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from November 1989 to 
November 1994.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his VA examinations were totally 
inadequate.  During service in the Gulf he experienced three 
separate stressors, two of which were life threatening and 
which caused post-traumatic stress disorder.  The inadequate 
VA examination incorrectly reached the conclusion that there 
was no permanent injury from cartilage separation from the 
sternum.  The pain in his left hip was documented in service 
and he filed his claim immediately after he was discharged 
from active duty.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
entitlement to service connection for post-traumatic stress 
disorder, tinnitus, and a chest condition to include 
costochondritis are well grounded.


FINDINGS OF FACT

1.  Competent evidence of a current, clear diagnosis of post-
traumatic stress disorder is not of record.

2.  Competent evidence of a current chest disability is not 
of record.

3.  Competent evidence relating tinnitus to service has not 
been presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for post-traumatic 
stress disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for a chest condition to 
include costochondritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent evidence.  Caluza v. Brown, 7 Vet. App. 
498 (1995) affd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1996); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Savage v. Gober, 10 Vet. App. 488 (1997).  However, 
where the claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit, 5 Vet. App. At 93.  There 
is no indication that the veteran was in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154 (West 1991) are not 
applicable.

Post-traumatic stress disorder 

A well grounded claim for service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  A claim that lacks a clear 
and current diagnosis of post-traumatic stress disorder is 
not well grounded.

Post-traumatic stress disorder was not diagnosed in service.  
A VA examination was conducted in February 1996.  The 
appellant was identified as a married Persian Gulf War 
veteran.  He had no previous mental illness.  He was not 
seeing any psychiatrists nor was he on any psychotropic 
medications.  All information was obtained by interviewing 
the appellant.  He went to the Persian Gulf War in December 
1990 and returned in March 1991.  He processed prisoners of 
war and swept minefields while in Saudi Arabia.  He was not 
injured in the war.  He was currently working as a police 
officer.  He denied having any mental problems.  He denied 
being depressed.  He admitted to worrying a lot, mostly 
about bills, things he could have done differently than what 
is now etc.  He complained he slept poorly.  He also felt 
tired all the time even though he ate well.  He felt his 
energy was low.  His hobbies included fishing.  He reported 
no changes in his recent activity.  His family history 
contained nothing significant for mental illness.  He lived 
with his wife of two years marriage.  He was expecting a 
child soon.  He denied alcohol or illicit drugs and he 
smoked cigarettes.  

On objective examination he was well developed, tall and 
thinly built.  He was neatly groomed and dressed, pleasant 
and calm throughout the interview.  He had good eye contact.  
His speech was fluent and goal directed.  His thought 
processes were without looseness of association or flight of 
ideas.  His thought content was without auditory or visual 
hallucinations.  No paranoia or delusions were noted.  He 
denied suicidal or homicidal ideation.  He described his 
mood as feeling like he was run down.  His affect was 
euthymic and appropriate.  His insight and judgment were 
unimpaired.  He was alert, oriented to time, place and 
person.  His cognitive functions including memory and 
language were intact.  His concentration was good.  He was 
given no psychiatric diagnosis and his Global Assessment of 
Functioning score was said to be between 90-100.

The claim for service connection for post-traumatic stress 
disorder is not well grounded because there is no competent 
evidence of post-traumatic stress disorder.  The Board need 
not examine the alleged stressors submitted by the appellant 
in light of the lack of the current diagnosis for the 
disability.

The Board has considered whether the provisions of 
38 U.S.C.A. § 1154(b) apply in this instance.  Section 1154 
lightens the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who 
alleges that the disease or injury was incurred in, or 
aggravated by, combat service.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994).  Although the appellant served 
in Southwest Asia during the Gulf War period and has alleged 
stressors related to that service, the DD 214 Certificate of 
Release from Active Duty does not indicate combat service.  
The Board finds that he is not a combat veteran.  Even so, 
the reduced evidentiary burden provided for combat veterans 
by this section relates only to the question of service 
incurrence, that is, what happened then-- not the 
questions of either current disability or nexus to service, 
as to both of which competent medical evidence is generally 
required.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1966); Caluza, 7 Vet. App. at 507.  Since there is no 
competent evidence of a current post-traumatic stress 
disorder, service connection cannot be granted.

The Board has also examined the appellants allegations that 
he has post-traumatic stress disorder due to inservice 
stressors.  The appellant, as a lay person, cannot provide 
competent evidence of a current disability for post-
traumatic stress disorder.  Lay testimony is competent only 
when it regards features or symptoms of injury or illness, 
but may not be relied upon for establishing a medical 
diagnosis, be that a current diagnosis or one linking a 
current disability to service.  Layno v. Brown, 6 Vet. App. 
465. 469-70 (1994).

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well 
grounded claim.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425, 431 (1996).  Further, the appellant 
was adequately informed of the deficiencies in the evidence 
by the RO the appellant has not identified any other 
competent evidence that would complete the application.

Chest Condition to Include Costochondritis

On January 2, 1992, he complained of pain in the lower rib 
and a bump after a rock-climbing fall.  Although the 
handwriting is difficult to read, it appears that there was 
an abrasion, edema, and swelling of the right costal margin.  
Costochondritis was diagnosed.  The appellant was seen on 
January 17, 1992 with the complaint that the pain medication 
he was ordered to take was not helping.  No shortness of 
breath was noted.  Costochondritis of the lower right ribs 
with pain was indicated.  He reported back on January 28, 
1992 complaining that the condition persisted.  It was 
tender at the right costal margin.  He was prescribed a 
trial of a different medication.  At a January 30, 1992 
follow-up appointment, X-rays were reviewed and no fracture 
was seen.  A February 1991 [sic] report indicated a physical 
therapy consultation request for right lower rib therapy due 
to a rock climbing accident.  There was no fracture, but a 
questionable separated cartilage was indicated.  No other 
treatment for this condition is noted in the service medical 
records.  An August 1994 separation examination indicated a 
normal condition of the chest.  The appellant did not report 
a history of rib pain or broken rib bones or pain or 
pressure in the chest.  An associated chest X-ray was 
normal.

A VA examination was conducted in February 1996.  He 
reported being told that right rib cage pain was due to a 
separation of the bony and cartilaginous aspects of his 
lower right rib.  On physical examination there was no joint 
deformity, swelling or instability.  The diagnosis was a 
history of pain in the right lower rib cage.

The claim for service connection for a chest condition to 
include costochondritis is not well grounded.  A diagnosis 
of costochondritis was made in service.  However, after 
February 1992 no further complaints are of record.  At the 
time of the separation examination in August 1994 no 
findings of a chest condition, rib pain or costochondritis 
were made or complained of.  Therefore, the Board must 
conclude that the condition was acute and resolved.  At the 
time of the VA examination in February 1996 no diagnosis 
other than a history of rib pain was made.  Since there is 
no competent evidence of a current disability the claim is 
not well grounded.

The Board has examined the appellants statement that the VA 
examination was inadequate in failing to find a permanent 
injury.  The Board notes again that the service medical 
records indicate that there were no further complaints of 
rib pain after the physical therapy consultation.  Further 
the appellant, while noting other complaints at the time of 
his separation examination, failed to indicate any rib 
complaints and the examination of his chest was normal.  His 
silence when otherwise speaking constitutes negative 
evidence.  

His assertion that the VA examination was inadequate fails 
to establish that he does, in fact, have a chest disorder.  
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992).  We must 
remind the veteran that he has a duty to submit evidence of 
a well grounded claim.  The examination disclosed no 
pathology and he has submitted nothing that establishes that 
there is a chest impairment.  His lay opinion is not 
competent evidence and does not serve to establish a well 
grounded claim.  Furthermore, his report that he was told in 
service that right rib cage pain was due to a separation of 
the bony and cartilaginous aspects of his lower right rib is 
not competent evidence of a current diagnosis.  In the 
absence of current disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Tinnitus

The claim for service connection for tinnitus is not well 
grounded.  Our review reflects that the service records were 
negative for complaint or findings of tinnitus.  When 
examined prior to separation, the veteran entered a signed 
declaration that he had no history of ear trouble or hearing 
loss.  When he filed the initial claim for service 
connection, he did not claim service connection for tinnitus.  
Again, his silence when otherwise speaking constitutes 
negative evidence.  Although the veteran complained of 
tinnitus during a post service examination, the examiner did 
not attribute the finding to service.  Absent competent 
evidence providing a nexus to service the claim is not well 
grounded.  Equally important, the tinnitus was described as 
periodic rather than constant and the tinnitus was not 
attributed to any particular cause.  Based on all the 
evidence of record, the claim for service connection is not 
well grounded and the veterans own assertions do not 
establish a well grounded claim.  


ORDER

Service connection for post-traumatic stress disorder, 
tinnitus and a chest condition to include costochondritis is 
denied.


REMAND

During service the veteran complained of left hip pain.  He 
filed a claim for service connection and a VA examiner 
entered a diagnosis of pain both hips.  The clinical 
report fails to confirm pain or any abnormality.  Therefore, 
there is conflict between the diagnosis and the findings.  
Under the circumstances, additional action is warranted.  
Therefore, the case is remanded for the following:

The veteran should be scheduled for an 
examination of the left hip.  The 
examiner must rule in or out the presence 
of left hip pathology.  If the hip is 
normal, that should be noted in the 
report.  If there is a diagnosis, an 
acceptable diagnosis should be entered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is free to submit 
additional evidence and argument.  If he has evidence of a 
current left hip disorder, that evidence must be submitted by 
him to VA.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
